UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                            )
DISTRICT HOSPITAL PARTNERS, L.P.,           )
     d/b/a The George Washington University )
     Hospital, et al.,                      )
                                            )
            Plaintiffs,                     )
                                            )
            v.                              )                   Civil Action No. 16-528 (ESH)
                                            )
SYLVIA M. BURWELL,                          )
     Secretary, Department of Health and    )
     Human Services,                        )
                                            )
            Defendant.                      )
                                            )

                                              ORDER

       Plaintiffs have moved to stay all proceedings in this action pending the D.C. Circuit’s

decision in a recently docketed appeal, Banner Health v. Burwell, No. 16-5129 (D.C. Cir. May

23, 2016). (See Pls.’ Mot. to Stay [ECF No. 16].) They assert that the Banner Health appeal

“will likely have a substantial impact on this case,” potentially narrowing the issues to be

litigated and avoiding the unnecessary expenditure of resources by both the Court and the

parties. (See id. ¶ 4.) Secretary Burwell opposes a stay at this time, for two reasons: first, the

parties have already finished briefing defendant’s partial motion to dismiss on res judicata

grounds, the resolution of which will not be affected by the Banner Health decision; and second,

it is entirely speculative at this point whether the Court of Appeals will decide the primary issue

raised here. (See Def.’s Opp’n Br. [ECF No. 17] at 2-3.)

       The Court “has broad discretion to stay proceedings as an incident to its power to control

its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); Landis v. N. Am. Co., 299 U.S.
248, 254 (1936) (discussing courts’ power to “control the disposition of the causes on its docket
with economy of time and effort for itself, for counsel, and for litigants”). As the moving party,

plaintiffs bear the burden of establishing the stay’s necessity, see Clinton, 520 U.S. at 708, and

this they have failed to do. They assert nothing more than a possibility that the Court of Appeals

could narrow the issues here and thus conserve judicial resources. (See Pls.’s Mot. ¶ 4.) As the

Secretary points out, the appellants in Banner Health have only presented a “preliminary, non-

binding statement of the issues to be raised,” which includes the sufficiency of the 2016 Notice

challenged here. See Appellants’ Statement of the Issues to Be Raised on Appeal, Banner Heath

v. Burwell, Case No. 16-5129 (D.C. Cir. June 22, 2016) (emphasis added). Moreover, even

assuming the Circuit reaches that issue, “[i]t takes time to decide a case on appeal. Sometimes a

little; sometimes a lot.” See Nken v. Holder, 556 U.S. 418, 421 (2009). No briefing schedule has

been established in Banner Health, let alone an oral argument—by even a conservative estimate,

the stay would be likely to last a year or more as the Court of Appeals reaches its decision. Such

a lengthy stay is simply unwarranted in light of the mere possibility that judicial resources might

be conserved.

       The Secretary has expressed her willingness to reconsider a stay once (1) the Court has

ruled on her partial motion to dismiss, and (2) the issues ultimately briefed in Banner Health do

show significant overlap with those remaining here. (See Def.’s Opp’n Br. at 4.) The Court

agrees that this is a prudent resolution. Therefore, it is hereby

       ORDERED that plaintiffs’ motion to stay is DENIED WITHOUT PREJUDICE.



                                                        /s/ Ellen Segal Huvelle
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge

Date: July 8, 2016